Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s remarks filed 09/06/2022 and amendment dated 06/17/22, after the Non Final Office Action on 04/08/22. Claims 2, 6, 10, 14, 18 have been cancelled; and claims 1, 3, 7, 9, 11, 15, 17, 19 have been amended. 
Claims 1, 3-5, 7-9, 11-13, 15-17 and 19-20 are pending.
This Action is made Final.
Response to Arguments
Applicant’s remarks filed 09/06/2022 (Reply to Final Office Action dated 07/05/2022), with respect to the rejection(s) of Claims 1, 9, 17 have been fully considered and are persuasive. Therefore, the previous rejections of Claims 1, 9, 17 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kim US 2019/0204696.  
Claim Objections
Objections to Claims 1, 9, 17 (and related claims) have been withdrawn as per Applicant’s remarks filed 09/06/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3, 7-9, 11, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim US 2019/0204696.
Claims 1, 9: Kim discloses a display panel 133, comprising: 
(Fig. 11A) a color filter substrate 302 (376/330) [0147] and an array substrate 301 [0037]
the array substrate 301 (with pixel electrodes), comprising 
 (Figs. 3, 10) a first-typed active array switch TFT1 (first switching element) disposed in a main region (PE1) [0055] and a second-typed active array switch TFT2 (second switching element) disposed in a secondary region (PE2) [0149]; 
wherein the first-typed active array switch TFT1 includes: 
(Figs. 10, 11A) a first gate GE1 disposed on a base substrate 301 and a first source SE1 disposed above the first gate GE1, an area of an overlapping portion A1 (overlapping area) of a projection of the first source SE1 on the base substrate 301 and a projection of the first gate GE1 on the base substrate 301 being a “second” overlapping area A1; 
the second-typed active array switch TFT2 includes: 
(Figs. 10, 11A) a second gate GE2 disposed on a base substrate 301 and a second source SE2 disposed above the second gate GE2, an area of an overlapping portion A2 (overlapping area) of a projection of the second source SE2 on the base substrate 301 and a projection of the second gate GE2 on the base substrate 301 being a “first” overlapping area A2;
(Fig. 11A) the first overlapping area A2 is larger than the second overlapping area A1,
(Fig. 3) the array substrate further comprises a data line DL1, a plurality of main region pixel electrodes and a plurality of secondary region pixel electrodes PE1/PE2/PE3/PE4; 
(Fig. 10) the first-typed active array switch TFT1 further includes a first drain DE1 (TFT1), and the second-typed active array switch TFT2 further includes a second drain DE2 (TFT2), 
(Figs. 3, 10) the first drain DE1 (TFT1) is connected to the data line DL1, and the first source SE1 (TFT1) is connected to a corresponding main region pixel electrode PE1 (a drain electrode connected to the first data line DL1, and a source electrode connected to the first sub-pixel electrode PE1) [0057], 
the second drain DE2 (TFT2) is connected to the data line DL1 (via DE1), and the second source SE2 (TFT2) is connected to a corresponding secondary region pixel electrode PE2 (a drain electrode connected to the first data line DL1, and a source electrode connected to the second sub-pixel electrode PE2) [0065], 
(Fig. 10) an area of an overlapping portion DE1/GE1 of a projection of the first drain DE1 on the base substrate and the projection of the first gate GE1 on the base substrate is a third overlapping area (U-shaped third overlapping area), and 
(Fig. 10) an area of an overlapping portion DE2/GE2 of a projection of the second drain DE2 on the base substrate and the projection of the second gate GE2 on the base substrate is a fourth overlapping area (reversed C-shaped fourth overlapping area), and 
the third overlapping area is smaller than the fourth overlapping area (the U-shaped third overlapping area is smaller than the reversed C-shaped fourth overlapping area).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 3, 7-8, 11, 15-16: Kim discloses 
Claims 3, 11: (Fig. 10) the projection of the “first” source SE2 on the base substrate 301 and the projection of the “second” source SE1 on the base substrate are both strip-shaped; a length of the projection (left horizontal source SE2) of the first source SE2 on the base substrate is L1, and a length of the projection (right vertical source SE1) of the second source SE1 on the base substrate is L2, and L1>L2.
Claims 7, 15: (Fig. 10) an overlapping area of the projection of the first drain DE1 on the base substrate and the projection of the first source SE1 on the base substrate is zero (they are separated from each other).  
Claims 8, 16: (Fig. 11A) an overlapping area of the projection of the second drain DE2 on the base substrate and the projection of the second source SE2 on the base substrate is zero (they are separated from each other).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2019/0204696 in view of Li et al. US 2018/0081470.
Claim 17: Kim discloses a display panel 133, comprising: 
(Fig. 11A) a color filter substrate 302 (376/330) [0147] and an array substrate 301 [0037]
the array substrate 301 (with pixel electrodes), comprising 
 (Figs. 3, 10) a first-typed active array switch TFT1 (first switching element) disposed in a main region (PE1) [0055] and a second-typed active array switch TFT2 (second switching element) disposed in a secondary region (PE2) [0149]; 
wherein the first-typed active array switch TFT1 includes: 
(Figs. 10, 11A) a first gate GE1 disposed on a base substrate 301 and a first source SE1 disposed above the first gate GE1, an area of an overlapping portion A1 (overlapping area) of a projection of the first source SE1 on the base substrate 301 and a projection of the first gate GE1 on the base substrate 301 being a “second” overlapping area A1; 
the second-typed active array switch TFT2 includes: 
(Figs. 10, 11A) a second gate GE2 disposed on a base substrate 301 and a second source SE2 disposed above the second gate GE2, an area of an overlapping portion A2 (overlapping area) of a projection of the second source SE2 on the base substrate 301 and a projection of the second gate GE2 on the base substrate 301 being a “first” overlapping area A2;
(Fig. 11A) the first overlapping area A2 is larger than the second overlapping area A1.

(Fig. 3) the array substrate further comprises a data line DL1, a plurality of main region pixel electrodes and a plurality of secondary region pixel electrodes PE1/PE2/PE3/PE4; 
(Fig. 10) the first-typed active array switch TFT1 further includes a first drain DE1 (TFT1), and the second-typed active array switch TFT2 further includes a second drain DE2 (TFT2), 
(Figs. 3, 10) the first drain DE1 (TFT1) is connected to the data line DL1, and the first source SE1 (TFT1) is connected to a corresponding main region pixel electrode PE1 (a drain electrode connected to the first data line DL1, and a source electrode connected to the first sub-pixel electrode PE1) [0057], 
the second drain DE2 (TFT2) is connected to the data line DL1 (via DE1), and the second source SE2 (TFT2) is connected to a corresponding secondary region pixel electrode PE2 (a drain electrode connected to the first data line DL1, and a source electrode connected to the second sub-pixel electrode PE2) [0065], 
(Fig. 10) an area of an overlapping portion DE1/GE1 of a projection of the first drain DE1 on the base substrate and the projection of the first gate GE1 on the base substrate is a third overlapping area (U-shaped third overlapping area), and 
(Fig. 10) an area of an overlapping portion DE2/GE2 of a projection of the second drain DE2 on the base substrate and the projection of the second gate GE2 on the base substrate is a fourth overlapping area (reversed C-shaped fourth overlapping area), and 
the third overlapping area is smaller than the fourth overlapping area (the U-shaped third overlapping area is smaller than the reversed C-shaped fourth overlapping area).
except
a backlight module
However Li et al. teach
(Fig. 5) a backlight module 200 [0047]
It would have been obvious to one of ordinary skill in the art to modify Kim's invention with Li’s structure in order to provide display light source to display panel, in order to display an image, as taught by Li [0047].

Claim 19: Kim discloses 
(Fig. 10) the projection of the “first” source SE2 on the base substrate 301 and the projection of the “second” source SE1 on the base substrate are both strip-shaped; a length of the projection (left horizontal source SE2) of the first source SE2 on the base substrate is L1, and a length of the projection (right vertical source SE1) of the second source SE1 on the base substrate is L2, and L1>L2.

Claims 4, 12, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2019/0204696, Li et al. US 2018/0081470 as applied to claims 1, 9 above, and further in view of Lai CN 1581513.
Claims 4, 12, 20:
Lai teaches
(Fig. 3) the first source 208 includes a first sub-source 208 (horizontal sub-source 208) and a second sub-source (vertical sub-source 208); a projection of the first sub-source 208 (horizontal sub-source 208) on the base substrate is a strip-shaped trace disposed along a first direction, and a projection of the second sub-source 208 (vertical sub-source 208) on the base substrate is a strip-shaped trace disposed along a second direction; the first sub-source and the second sub-source are connected (they are connected together forming a C-shape).  
It would have been obvious to one of ordinary skill in the art to modify Park's invention with Lai’s structure in order to provide reduction of parasitic capacitance, as taught by Lai [Abstract].

Claims 5, 13  are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2019/0204696, Li et al. US 2018/0081470 as applied to claims 3, 11 above, and further in view of Liu US 2013/0075728.
Claims 5, 13:
Liu teaches
(Fig. 3) the second source 254 (second source) includes a third sub-source 254b (vertical sub-source 254b) and a fourth sub-source 254a (connecting sub-source 254a) [0023]; a projection of the third sub-source 254b on the base substrate is a strip-shaped trace disposed along a first direction, and a projection of the fourth sub-source 254a on the base substrate is a strip-shaped trace disposed along a second direction; the third sub-source 254b and the fourth sub-source 254a are connected (they are connected together forming a cavity 255).
It would have been obvious to one of ordinary skill in the art to modify Kim's invention with Liu’s structure in order to provide reduction of power consumption, as taught by Liu [0008].

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871